Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que los hechos, según surgen de la exposi-ción narrativa de la prueba, demuestran que Toys “R” Us incurrió en negligencia y que es responsable según el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, por los daños sufridos por la parte demandante, disentimos.
De la exposición narrativa de la prueba, certificada por el foro de instancia, se desprende que la prueba testifical consistió de los testimonios de Ana Delia García y Mirelsa Colón, por la parte demandante, y de Jorge Negrón Martí-nez por la parte demandada. Éstos revelan que el 18 de diciembre de 1991, aproximadamente a las 5 de la tarde, los demandantes Mirelsa Colón y su hijo Carlos Alberto Colón de dos (2) años de edad, acompañados de otros fami-liares, se disponían a entrar a la tienda de juguetes cono-*482cida como Toys “R” Us, localizada en Carolina, Puerto Rico. El acceso de entrada y de salida a dicha tienda lo constitu-yen dos (2) puertas contiguas ubicadas en una esquina del edificio. La puerta de entrada abre hacia el interior de la tienda y la de salida abre hacia el pasillo que queda en la parte exterior de la tienda, por donde discurren las perso-nas que vienen a visitarla. Cada una de dichas puertas se abre automáticamente con un sistema electrónico que se activa siempre que una persona se para frente a la puerta para entrar o salir, respectivamente.
La señora Mirelsa Colón se dirigía hacia la entrada su-jetando con su mano izquierda la mano de su niño. En ese momento había personas a su derecha y al frente. Camina-ban por un pasillo, que al acercarse a la entrada se hacía más estrecho, con una veija a la derecha y las puertas de acceso de la tienda a su izquierda. (1) Para poder llegar a la puerta de entrada, desde donde venían, ellos tenían nece-sariamente que pasar frente a la puerta de salida. Al redu-cirse el pasillo, la madre y el menor detuvieron la marcha porque había un grupo de personas aglomeradas al frente de la entrada, intentando entrar por la estrecha puerta de acceso, para hacer sus compras de Navidad. Mientras es-peraban que la gente aglomerada entrara a la tienda, la puerta de salida se abrió súbitamente hacia el pasillo im-pactando el pie izquierdo del niño Carlos Alberto Colón. Exposición Narrativa de la Prueba, pág. 2.
Al momento de ser golpeado en el pie, el niño no se estaba moviendo y en ningún momento la madre le soltó la mano. Estaba parado en el área frente a la puerta de sa-lida, de la mano de su madre, mientras esperaban que se despejara la aglomeración de gente frente a ellos para po-der entrar a la tienda. La puerta se abrió súbitamente ha-*483cia el pasillo, sin emitir aviso o señal de índole alguna. Exposición Narrativa de la Prueba, pág. 4.
El golpe le causó traumas, una intensa profusión de sangre y fuertes dolores. Como consecuencia directa del accidente, el menor perdió la mitad de la uña del dedo. Al momento del juicio, su condición no había sanado y conti-nuaba sufriendo fuertes dolores al caminar.
El tribunal sentenciador concluyó que el referido acci-dente fue única y exclusivamente causado por la negligen-cia de la parte demandada al mantener en su estableci-miento unas condiciones peligrosas, como lo fueron las puertas de entrada y de salida. Determinó que Toys “R” Us debió haber anticipado —como lo hubiera hecho una persona prudente y razonable— que el mecanismo electrónico para abrir y cerrar las puertas del local podía causarle da-ños a un niño, como le ocurrió el 18 de diciembre de 1991 al niño Carlos Alberto Colón.
Toys R Us alega que erró el tribunal de instancia por-que “el criterio de previsión en que se fundamenta la sen-tencia es contrario al derecho prevaleciente según ex-puesto por la jurisprudencia de este Tribunal”. Solicitud de revisión, pág. 6. No le asiste la razón.
En el Derecho puertorriqueño, el principio de responsa-bilidad civil derivada de actos u omisiones culposas o ne-gligentes se rige por lo dispuesto en el Art. 1802 del Código Civil, supra. Dicho artículo dispone que cuando por acción u omisión se causa daño a otro, interviniendo culpa o ne-gligencia, se está obligado a reparar el daño causado.
Un elemento esencial de la responsabilidad por culpa o negligencia es el factor de la previsibilidad y el riesgo in-volucrado en el caso específico. El grado de previsibilidad requerido en cada caso en particular depende del estándar de la conducta aplicable. Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990). El deber de cuidado incluye tanto la obligación de anticipar el riesgo como la de evitar la ocurrencia de *484daños, cuya probabilidad es razonablemente previsible. íd. En cuanto al deber de anticipar un daño, hemos señalado lo siguiente:
... la regla de anticipar el riesgo no se limita a que el riesgo o las consecuencias exactas debieron ser previstas. Lo esencial es que se tenga el deber de prever en forma general consecuencias de determinada clase. Ginés Meléndez v. Autoridad de Acueductos, 86 D.P.R. 518, 524 (1962).
El deber de previsión se extiende a aquel peligro que llevaría a una persona prudente y razonable a anticiparlo. Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960).
Al aplicar la norma de responsabilidad civil en los casos de establecimientos comerciales, este Tribunal ha reite-rado que una persona o empresa que mantiene abierto un establecimiento al público, “ ‘con el objeto de realizar en dicho establecimiento operaciones comerciales para su pro-pio beneficio, debe mantener dicho establecimiento en con-diciones de seguridad tales, que la persona inducida a pe-netrar el mismo, no sufra ningún daño.’ (Enfasis suplido.)”. Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 104 (1986). Véase Gutiérrez v. Bahr, 78 D.P.R. 473, 474 (1955).
Asimismo, el propietario de una tienda que utiliza me-canismos electrónicos de seguridad o de otra índole “está en el deber de advertir del peligro existente así como de las precauciones que deben tomar a aquellas [personas] que, por invitación suya, se encuentran en dicho lugar”. (Enfa-sis suprimido.) Soc. Gananciales v. G. Padín Co., Inc., supra, pág. 107 esc. 24. La norma de que el propietario o dueño tiene el deber de mantener el área, a la que tienen acceso sus clientes, como un sitio seguro está firmemente establecida en nuestro Derecho. Véanse: Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Santaella Negrón v. Licari, 83 D.P.R. 887 (1961).
En los casos de accidentes en establecimientos comer-ciales, este Tribunal ha impuesto responsabilidad siempre que el demandante pruebe que existían condiciones peli-grosas dentro de las tiendas correspondientes, “las cuales *485eran de conocimiento de los propietarios o su conocimiento podía imputárseles a estos”. (Énfasis suprimido.) Cotto v. C.M. Ins. Co., supra, pág. 650.
hH HH HH
En el caso de autos, la demandada creó y mantuvo una condición peligrosa en su tienda. Dicha condición era la puerta de salida, operada con un sistema electrónico que la abría hacia afuera automáticamente, en un área de una tienda de juguetes donde era previsible que un niño de temprana edad fuera golpeado. La puerta constituía una condición peligrosa que debió ser eliminada por Toys “R” Us. Según refleja la exposición narrativa de la prueba, la demandada conocía que en la época navideña aumenta considerablemente el número de clientes que diariamente visitan la tienda y que dicha clientela incluye, en su mayo-ría, niños de temprana edad. Además, la demandada recu-rrente fue quien creó la configuración de dos (2) puertas de entrada y salida contiguas en un pasillo estrecho.
La demandada recurrente alega que el niño trataba de entrar por la puerta de salida debido a que la madre así lo permitió. El foro de instancia rechazó dicha versión de los hechos. Un análisis racional de los hechos nos lleva a apo-yar la determinación de instancia. Si el niño hubiese es-tado tratando de entrar por la salida, es lógico que la puerta lo golpeara de frente. Sin embargo, la puerta sólo lo golpeó en el pie izquierdo. Ese hecho incontrovertido brinda apoyo firme a la versión de los demandantes de que no intentaban entrar por la puerta de salida. Debemos res-petar las determinaciones de hecho del tribunal a quo. Este Tribunal ha reconocido reiteradamente la norma de que no intervendrá con la apreciación de la prueba hecha por los tribunales de instancia, en ausencia de circunstan-cias extraordinarias o indicios de pasión, prejuicio, parcia-lidad o error manifiesto. Benítez Guzmán v. García Merced, 126 D.RR. 302 (1990); Rivera Pérez v. Cruz Corchado, 119 *486D.P.R. 8 (1987); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
Es insostenible el planteamiento de la demandada en cuanto a que el suceso fue causado por la exclusiva negli-gencia de la señora Colón al no mantener a su hijo bajo su control. Según la versión que mereció la credibilidad del tribunal sentenciador, la madre no incurrió en negligencia alguna en el cuido y supervisión de su hijo. La señora Co-lón, desde donde se aproximó a la tienda, no podía ver los letreros que marcan las puertas de entrada y de salida “mirando” hacia el frente de la tienda, puesto que ella ve-nía del lado izquierdo del edificio. Exhibit 1-B de la parte demandada. En el momento cuando se acercaba a la en-trada, la señora Colón no sabía que la puerta de salida abría hacia el pasillo. Exposición Narrativa de la Prueba, pág. 5. También en este punto, debió respetarse la conclu-sión del tribunal a quo.
Según surge del expediente, los rótulos de entrada y de salida colocados en la parte superior de las puertas de ac-ceso no eran suficientes para eliminar la condición peli-grosa que mantenía Toys “R” Us. Los referidos rótulos no son visibles para un transeúnte que, como los demandan-tes, camina hacia la entrada desde la parte izquierda del edificio. Exhibits 1-A y 1-B de la parte demandada. Tam-poco los rótulos advierten que la puerta de salida abre ha-cia el pasillo.
Por otra parte, las dos (2) barandas colocadas a los lados de la puerta no eliminan la condición de peligrosidad, como argumenta la parte demandada recurrente. Toys “R” Us sabía que podían ocurrir accidentes con la puerta abriendo hacia afuera, aim con las barandas, según surge del testi-monio del gerente Negrón Martínez, único testigo de la parte demandada. Exposición Narrativa de la Prueba, pág. 9. Ante el peligro existente, instalaron en la puerta un de*487tector de movimiento para evitar que la puerta abriera mientras alguien se moviera hacia ella. Id., pág. 8. Sin embargo, el censor no detectaba la presencia de un cuerpo inmóvil. Las medidas tomadas ante la peligrosidad de la puerta no eran suficientes para evitar los daños que previ-siblemente podían causarse.
Finalmente, debe observarse que la condición peligrosa podía ser fácilmente eliminada por Toys “R” Us. La insta-lación de otro tipo de puerta electrónica, como las que abren hacia los lados, hubiera eliminado el peligro de gol-pear a los niños que se acercan al lugar. Dicha medida de previsión no resulta onerosa para una empresa comercial que se dedica a la venta de juguetes para niños en gran escala. La demandada debió tomar este tipo de medidas para eliminar condiciones peligrosas para los clientes prin-cipales de su establecimiento: los niños.
A pesar de que la sentencia recurrida fue dictada con-forme a una acertada evaluación de la prueba y con base en el derecho vigente, la mayoría opta por revocar el dicta-men recurrido con una escueta sentencia.
Por las razones expuestas, disentimos de la sentencia del Tribunal. En su lugar, confirmaríamos la sentencia recurrida.

(1) Toys “R” Us colocó en el área de las puertas unas barandas que abren hacia el pasillo y que reducen el ancho del mismo, según el Testimonio de Jorge Negrón Martínez, único testigo de la parte demandada recurrente. Exposición Narrativa de la Prueba, pág. 9.